The opinion of the Court was drawn up by
Shepléy J.
It was decided in Preston v. Crofit, 1 Conn. R. 527, note, that an innocent purchaser for a valuable consideration from the fraudulent grantee did not obtain a good title against the creditors of the fraudulent grantor. This case was approved and strengthened by the decision of chancellor Kent, in Roberts v. Anderson, 3 Johns. Ch. R. 372. But this last decision was reversed in the court of errors, and the contrary doctrine established. Anderson v. Roberts, 18 Johns. R. 515. And Kent states, that such is now the settled doctrine. 4 Com. 464. The question was very elaborately examined in the case of Somes v. Brewer, 2 Pick. 184, and the Court came to the like conclusion. It was decided in Rowley v. Bigelow, 12 Pick. 307, that the same rule prevails in the sale and purchase of personal property.

Judgment■ for plaintiff.